UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4447


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUCILA RABADAN COREA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cv-00309-NCT-2)


Submitted:   December 15, 2011            Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Sandra J. Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lucila   Rabadan    Corea         pled   guilty    to   conspiracy        to

distribute    methamphetamine       and       was    sentenced    to        150   months’

imprisonment.     On appeal, she contends that the district court

erred by denying her motion to withdraw her guilty plea and that

counsel provided ineffective assistance.                 She requests that her

criminal judgment be vacated.             For the reasons that follow, we

affirm.

            First, we conclude that the district court did not

abuse its discretion in denying Corea’s motion to withdraw her

guilty plea.     United States v. Ubakanma, 215 F.3d 421, 424 (4th

Cir. 2000) (providing standard of review).                    The court addressed

the motion during a hearing, analyzed the six factors discussed

in our decision in United States v. Moore, 931 F.2d 245, 248

(4th Cir. 1991), and found that none of the factors weighed in

favor of allowing Corea to withdraw her plea.                           Additionally,

while all the factors in Moore must be given appropriate weight,

the   key    consideration     in   determining          whether        a    motion   to

withdraw    should   be   granted    is       whether    the     plea       hearing   was

properly conducted under Fed. R. Crim. P. 11.                     United States v.

Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995).                     We conclude that

Corea’s plea hearing was conducted in compliance with Rule 11

and that Corea has failed to show a fair and just reason to



                                          2
support     her       request        to     withdraw          under       Fed.    R.        Crim.   P.

11(d)(2)(B).

               Corea    also    contends           that      her    attorney          violated      her

Sixth    Amendment       right       to     effective         assistance         of    counsel      by

coercing her to enter a guilty plea.                                Claims of ineffective

assistance of counsel are generally not cognizable on direct

appeal.     Such claims are more appropriately raised in a motion

filed pursuant to 28 U.S.C.A. § 2255 (West Supp. 2011), unless

counsel’s      ineffectiveness             conclusively            appears       on    the    record.

See United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir.

2006); United States v. Richardson, 195 F.3d 192, 198 (4th Cir.

1999).      After      review        of     the    record,         we     find    no    conclusive

evidence that counsel rendered ineffective assistance, and we

accordingly decline to consider this claim on direct appeal.                                        We

of   course     intimate        no    view        as    to    the     validity         or    lack   of

validity in respect to any claim of ineffective assistance.

               We   affirm      the        district          court’s      denial       of     Corea’s

motion    to    withdraw       her        plea    and     affirm        her    conviction.          We

dispense       with     oral     argument          because          the       facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                             AFFIRMED




                                                  3